07-0684-cr
     United States v. Marte

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL ..


 1            At a stated term of the United States Court of                     Appeals
 2       for the Second Circuit, held at the Daniel Patrick                     Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                     City of
 4       New York, on the 17 th day of February, two thousand                   ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                ROGER J. MINER,
 9                DEBRA A. LIVINGSTON,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               07-0684-cr
17
18       JOSE MIGUEL MARTE,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR PETITIONER:           Steven A. Feldman, Feldman and Feldman,
23                                 Uniondale, NY; Jose Miguel Marte, pro se,
24                                 Philipsburg, PA.
25       FOR APPELLEE:             Amanda Kramer, Andrew L. Fish, Assistant
26                                 United States Attorneys, of Counsel, for
27                                 Preet Bharara, United States Attorney for
28                                 the Southern District of New York, New
29                                 York, NY.


                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Wood, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED. We assume the parties’ familiarity with the
 7   underlying facts, the procedural history, and the issues
 8   presented for review.
 9
10        On December 20, 2006, Jose Marte was sentenced to 220
11   months’ imprisonment after pleading guilty to multiple drug
12   dealing offenses. See 21 U.S.C. §§ 812, 841, 846. We
13   reject Marte’s challenges to his guilty pleas and sentence.
14
15        Marte’s guilty pleas were made knowingly and
16   voluntarily, see United States v. Torres, 129 F.3d 710, 715
17   (2d Cir. 1997), and were supported by an adequate factual
18   basis, see United States v. Andrades, 169 F.3d 131, 136 (2d
19   Cir. 1999). The district court made no clear errors when it
20   found (by a preponderance of evidence) predicate facts
21   supporting a Guidelines range of 235-293 months. See United
22   States v. Villafuerte, 502 F.3d 204, 206 (2d Cir. 2007);
23   United States v. Ubiera, 486 F.3d 71, 77 (2d Cir. 2007). A
24   sentence of 220 months’ imprisonment was not substantively
25   unreasonable. See United States v. Cavera, 550 F.3d 180,
26   190 (2d Cir. 2008) (in banc).
27
28        While there seems to be no evidence in the record to
29   support the claim of ineffective counsel that Marte made in
30   his pro se brief, the government concedes that “[m]ost of
31   Marte’s ineffective assistance claims cannot be resolved
32   without further development of the record....” Therefore,
33   we dismiss Marte’s ineffective assistance of counsel claim
34   without prejudice to its being filed in a later section 2255
35   petition. See United States v. Khedr, 343 F.3d 96, 99 (2d
36   Cir. 2003) (noting that “this court has expressed a baseline
37   aversion to resolving ineffectiveness claims on direct
38   review” (internal quotation marks omitted)).
39
40        Finding no merit in Marte’s remaining arguments, we
41   hereby AFFIRM the judgment of the district court.
42
43
44                              FOR THE COURT:
45                              CATHERINE O’HAGAN WOLFE, CLERK
46




                                  2